Exhibit 10.2
AMENDED AND RESTATED
IXIA 2008 EQUITY INCENTIVE PLAN
1.Establishment and Purposes of the Plan.
Ixia hereby establishes this Amended and Restated Ixia 2008 Equity Incentive
Plan to promote the interests of the Company and its shareholders by (i) helping
to attract and retain the services of selected key employees and directors of
the Company who are in a position to make material contributions to the
successful operation of the Company’s business, (ii) motivating such persons to
achieve the Company’s business goals and (iii) enabling such persons to
participate in the long-term growth and financial success of the Company by
providing them with an opportunity to purchase stock of the Company.
2.Definitions.
The following definitions shall apply throughout the Plan:
a. “Affiliate” shall mean any entity that directly or indirectly through one or
more intermediaries controls or is controlled by, or is under common control
with, the Company.
b. “Award” shall mean any Option, Restricted Stock Award, Restricted Stock Unit,
or SAR granted pursuant to the provisions of the Plan.
c. “Award Agreement” shall mean any written agreement, contract or other
instrument or document, including without limitation an Option Agreement, a
Restricted Stock Award Agreement, a Restricted Stock Unit Award Agreement or a
Stock Appreciation Right Award Agreement, evidencing and reflecting the terms of
any Award granted by the Committee hereunder in such form or forms as the
Committee (subject to the terms and conditions of the Plan) may from time to
time approve.
d. “Board” shall mean the Board of Directors of Ixia.
e. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. References in the Plan to any section of the Code shall be deemed to
include any amendment or successor provisions to such section and any
regulations issued under such section.
f. “Common Stock” shall mean the common stock, without par value, of the
Company.
g. “Company” shall mean Ixia, a California corporation, any “subsidiary”
corporation, whether now or hereafter existing, as defined in Sections 424(f)
and (g) of the Code, and any Affiliate, whether now or hereafter existing.
h. “Committee” shall mean the committee of the Board appointed in accordance
with Section 4(a) of the Plan or, if no such committee shall be appointed or in
office, the Board, provided

 



--------------------------------------------------------------------------------



 



that any Award approved by the Board shall also have been approved by a majority
of the Ixia’s “independent directors” within the meaning of the Marketplace
Rules of The NASDAQ Stock Market LLC.
i. “Continuous Status as an Employee” shall mean the absence of any interruption
or termination of employment by the Company. Continuous Status as an Employee
shall not be considered interrupted in the case of sick leave or military leave
or in the case of transfers between locations of the Company. The Committee
shall have the sole discretion to determine whether any other leave of absence
shall constitute an interruption or termination of status as an employee.
Notwithstanding the foregoing, the determination of whether an interruption or
termination of employment or service has occurred shall be made in a manner
consistent with Section 409A of the Code, to the extent necessary to avoid the
adverse tax consequences thereunder.
j. “Director” shall mean a member of the Board.
k. “Employee” shall mean any employee of the Company, including officers and
Directors who are also employees and, for purposes of eligibility for Awards
other than Incentive Stock Options, shall mean any consultant to the Company,
whether or not employed by the Company, and any Non-Employee Director.
l. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
m. “Dividend Equivalent” shall mean any right granted under Section 10 of this
Plan.
n. “Fair Market Value” shall mean, with respect to Shares, the fair market value
per Share on the date of determination as determined by the Board in its sole
discretion, exercised in good faith; provided, however, that where there is a
public market for the Common Stock, the fair market value per Share shall be the
average of the closing bid and asked prices of the Common Stock on the date of
determination (or, if there are no such prices for such date, on the first
preceding day on which there were such reported prices) as reported in The Wall
Street Journal or as reported in such other manner as the Board deems reliable
and consistent with the requirements of Code Section 409A (or, if not so
reported, as otherwise reported by the National Association of Securities
Dealers Automated Quotations System) or, in the event the Common Stock is listed
on a stock exchange, the fair market value per Share shall be the closing price
on the exchange on the date of determination (or, if there are no sales on such
date, on the first preceding day on which there were reported sales), as
reported in The Wall Street Journal or as reported in such other manner as the
Board deems reliable and consistent with the requirements of Code Section 409A.
o. “Freestanding SAR” means a SAR that is granted independently of any Options,
as described in Section 11.
p. “Grant Price” means the price established at the time of grant of a SAR
pursuant to Section 11, used to determine whether there is any payment due upon
exercise of the SAR.
q. “Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

2



--------------------------------------------------------------------------------



 



r. “Ixia” shall mean Ixia, a California corporation, or any successor thereto.
s. “Non-Employee Director” shall mean a Director who is not an employee of the
Company.
t. “Nonstatutory Stock Option” shall mean an Option which is not an Incentive
Stock Option.
u. “Option” shall mean a stock option to purchase Common Stock granted to a
Participant pursuant to the Plan.
v. “Option Agreement” means a written agreement substantially in the form
attached hereto, or such other form or forms as the Committee (subject to the
terms and conditions of the Plan) may from time to time approve, evidencing and
reflecting the terms of an Option.
w. “Optioned Stock” shall mean the Common Stock subject to an Option granted
pursuant to the Plan.
x. “Participant” shall mean any Employee who is granted an Award.
y. “Permitted Transferee” shall have the meaning set forth in Section 13.
z. “Plan” shall mean this Amended and Restated Ixia 2008 Equity Incentive Plan.
aa. “Restricted Stock Award” shall mean any Shares granted under Section 9 of
this Plan and issued with the restriction that the holder may not sell,
transfer, pledge or assign such Shares and with such other vesting and other
restrictions as the Committee, in its sole discretion, may impose, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
bb. “Restricted Stock Award Agreement” means a written agreement substantially
in the form attached hereto, or such other form or forms as the Committee
(subject to the terms and conditions of the Plan) may from time to time approve,
evidencing and reflecting the terms of a Restricted Stock Award.
cc. “Restricted Stock Unit” shall mean any unit granted under Section 10 of this
Plan evidencing the right to receive one Share at some future date.
dd. “Restricted Stock Unit Award Agreement” means a written agreement
substantially in the form attached hereto, or such other form or forms as the
Committee (subject to the terms and conditions of the Plan) may from time to
time approve, evidencing and reflecting the terms of a Restricted Stock Unit
Award.
ee. “SAR” means an Award, designated as a SAR, pursuant to the terms of
Section 11 of this Plan.
ff. “SAR Award Agreement” means a written agreement substantially in the form
attached hereto, or such other form or forms as the Committee (subject to the
terms and conditions

3



--------------------------------------------------------------------------------



 



of the Plan) may from time to time approve, evidencing and reflecting the terms
of the grant of a SAR.
gg. “Securities Act” shall mean the Securities Act of 1933, as amended.
hh. “Shares” shall mean shares of the Common Stock, any shares into which such
Shares may be converted in accordance with Section 14 of the Plan and, to the
extent a Participant would not become subject to the adverse tax consequences
under Code Section 409A, such other securities or property as may become subject
to Awards pursuant to this Plan.
ii. “Tandem SAR” means a SAR that is granted in connection with a related Option
pursuant to Section 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be canceled).
jj. “Termination for Cause” shall mean termination of employment or service as a
result of (i) any act or acts by the Participant constituting a felony under any
federal, state or local law; (ii) the Participant’s willful and continued
failure to perform the duties assigned to him or her as an Employee; (iii) any
material breach by the Participant of any agreement with the Company concerning
his or her employment or service or any other understanding concerning the terms
and conditions of employment by, or service with, the Company; (iv) dishonesty,
gross negligence or malfeasance by the Participant in the performance of his or
her duties as an Employee, or any conduct by the Participant which involves a
material conflict of interest with any business of the Company or Affiliate;
(v) the Participant’s taking or knowingly omitting to take any other action or
actions in the performance of Participant’s duties as an Employee without
informing appropriate members of management to whom such Participant reports,
which action or actions, in the determination of the Committee, have caused or
substantially contributed to the material deterioration in the business of the
Company or any Affiliate, taken as a whole; (vi) the Participant’s failure to
follow any Company policy; or (vii) the Participant’s breach of any
confidentiality obligations to the Company. The Company shall furnish written
notice to the Participant of the facts warranting a Termination for Cause.
3.Shares Reserved.
a. Maximum Shares. The maximum aggregate number of Shares reserved for issuance
pursuant to the Plan shall be 11,572,295 Shares (or the number of shares of
stock to which such Shares shall be adjusted as provided in Section 14 of the
Plan); provided, however, that no more than 5,000,000 of such Shares (or the
number of shares of stock to which such Shares shall be adjusted as provided in
Section 14 of the Plan) shall be available for issuance pursuant to Restricted
Stock Units and Restricted Stock Awards. Nothing herein shall be construed as
limiting the number of Shares available for issuance under the Plan as Options
or SARs. The number of Shares reserved for issuance under the Plan may be set
aside out of authorized but unissued Shares not reserved for any other purpose,
or (to the extent permitted under applicable law) out of issued Shares acquired
for and held in the treasury of the Company from time to time.

4



--------------------------------------------------------------------------------



 



b. Unissued Shares. Shares subject to, but not sold or issued under, any Award
terminating, expiring, forfeited or canceled for any reason prior to issuance of
such Shares shall again become available for Awards thereafter granted under the
Plan and the same shall not be deemed an increase in the number of Shares
reserved for issuance under the Plan..
4.Award Limits.
The maximum number of Shares, as represented by Options, Restricted Stock
Awards, Restricted Stock Units and SARs, which may be awarded under the Plan
during any calendar year to any one Participant is 1,000,000 (as may be adjusted
pursuant to Section 14 herein, but only to the extent that such adjustment will
not affect the status of any Award intended to qualify as performance-based
compensation under Section 162(m) of the Code) Shares. If an Award held by an
Employee or consultant of the Company is canceled, the canceled Award shall
continue to be counted against the maximum number of Shares for which Awards may
be granted to such Employee or consultant and any replacement Award granted to
such Employee or consultant shall also count against such limit.
5.Administration of the Plan.
a. The Plan shall be administered by a Committee designated by the Board to
administer the Plan and consisting of not less than three Directors and subject
to such terms and conditions as the Board may prescribe. Members of the
Committee who are eligible for Awards or have been granted Awards may vote on
any matters affecting the administration of the Plan or the grant of any Awards
pursuant to the Plan, except that no such member shall act upon the granting of
an Award to himself or herself, but any such member may be counted in
determining the existence of a quorum at any meeting of the Committee during
which action is taken with respect to the granting of Awards to him or her. Each
member of the Committee shall be (i) an “outside director” as defined in the
Treasury regulations issued pursuant to Section 162(m) of the Code, (ii) a
“non-employee director” as defined in Rule 16b-3 promulgated under the Exchange
Act and (iii) an “independent director” as defined in the Marketplace Rules of
The NASDAQ Stock Market LLC. Members of the Committee shall serve for such
period of time as the Board may determine. From time to time the Board may
increase the size of the Committee and appoint additional members thereto,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies however caused or remove all members of the Committee
and thereafter provide for members of the Board who are meet the foregoing
requirements of the Code, Rule 16b-3 and the Marketplace Rules to directly
administer the Plan. Members of the Committee shall serve for such period of
time as the Board may determine. Notwithstanding the foregoing, in administering
this Plan with respect to Awards for Non-Employee Directors, the Board shall
exercise the powers of the Committee after obtaining the recommendation of the
Committee.
b. Subject to the provisions of the Plan, the Committee shall have the authority
in its sole discretion to: (i) determine the type or types of Awards (i.e.,
Incentive Stock Options, Nonstatutory Stock Options, SARs, Restricted Stock
Awards or Restricted Stock Units) to be granted to each Participant in the Plan,
(ii) determine the Fair Market Value per Share in accordance with the terms of
the Plan, (iii) determine the exercise price of Options to be granted to
Employees in accordance with the terms of the Plan, (iv) determine the Employees
to whom, and the time or

5



--------------------------------------------------------------------------------



 



times at which, Awards shall be granted and the number of Shares subject to each
Award, (v) prescribe, amend and rescind rules and regulations relating to the
Plan, subject to the limitations set forth in Section 16 of the Plan,
(vi) determine the terms and provisions of each Award granted to Participants
under the Plan and each Award Agreement (which need not be identical with the
terms of other Awards and Award Agreements) and, with the consent of the
Participant, to modify or amend an outstanding Award Agreement; provided,
however, that the Committee shall not have the authority to amend or adjust the
exercise price of any Options previously granted to a Participant under the
Plan, whether through amendment, cancellation, replacement grant or otherwise,
without the approval of the shareholders of the Company obtained in the manner
provided in Section 15 of the Plan, (vii) accelerate the exercise date of any
Option or SAR or the vesting of any Restricted Stock Award or Restricted Stock
Unit, (viii) determine whether any Participant will be required to execute a
stock purchase agreement or other agreement as a condition to the issuance of
Shares pursuant to an Award, and to determine the terms and provisions of any
such agreement (which need not be identical with the terms of any other such
agreement) and, with the consent of the Participant, to amend any such
agreement, (ix) interpret the Plan or any agreement entered into with respect to
the grant of Awards and the issuance of Shares upon exercise of Options or the
vesting of Restricted Stock Units, (x) determine the eligibility of an Employee
for benefits hereunder and the amount thereof, (xi) authorize any person to
execute on behalf of the Company any instrument required to effectuate the grant
of an Award previously granted or to take such other actions as may be necessary
or appropriate with respect to the Company’s rights pursuant to Awards or
agreements relating to the grant or exercise thereof and (xii) make such other
determinations and establish such other procedures as it deems necessary or
advisable for the administration of the Plan.
c. All decisions, determinations and interpretations of the Committee shall be
final and binding on all Participants and any other holders of any Awards
granted under the Plan.
d. The Committee shall keep minutes of its meetings and of the actions taken by
it without a meeting. A majority of the Committee shall constitute a quorum and
the actions of a majority at a meeting, including a telephone meeting, at which
a quorum is present or acts approved in writing by a majority of the members of
the Committee without a meeting shall constitute acts of the Committee.
e. The Company shall pay all original issue and transfer taxes with respect to
the grant of Awards and/or the issue and transfer of Shares pursuant to the
exercise of Options or SARs or the vesting of Restricted Stock Awards or
Restricted Stock Units and all other fees and expenses necessarily incurred by
the Company in connection therewith; provided, however, that the person
exercising an Option or SAR or to whom an Award is granted or to whom Shares are
otherwise issued pursuant to the Plan shall be responsible for all payroll,
withholding, income and other taxes incurred by such person on the date of
exercise of the Option or of issuance or vesting of Shares, as applicable.
6.Eligibility.
Awards may be granted under the Plan only to Employees; provided, however, that
consultants and Non-Employee Directors shall not be eligible to receive
Incentive Stock Options. An Employee who has been granted Awards may, if he or
she is otherwise eligible, be granted additional Awards. References in this Plan
to “employment” and related terms (except for

6



--------------------------------------------------------------------------------



 



references to “employee” in the definition of “Employee”) shall include the
providing of services as a consultant or Director.
7.Terms and Conditions of Options.
Options granted pursuant to the Plan by the Committee shall be either Incentive
Stock Options or Nonstatutory Stock Options and shall be evidenced by an Option
Agreement providing, in addition to such other terms as the Board may deem
advisable, the following terms and conditions:
a. Time of Granting Options. The date of grant of an Option shall for all
purposes be the date on which the Committee makes the determination granting
such Option; provided, however, that if the Committee determines that such grant
shall be made as of some future date, the date of grant shall be such future
date. Notice of the determination shall be given to each Participant within a
reasonable time after the date of such grant.
b. Number of Shares. Each Option Agreement shall state the number of Shares to
which it pertains and whether such Option is intended to constitute an Incentive
Stock Option or a Nonstatutory Stock Option. Notwithstanding any provision in
this Plan to the contrary, an Option that is intended to constitute an Incentive
Stock Option may only be granted to an Employee who is neither a consultant nor
a Non-Employee Director.
c. Exercise Price. The exercise price per Share for the Shares to be issued
pursuant to the exercise of an Option shall be such price as is determined by
the Board; provided, however, that such price shall in no event be less than
100% of the Fair Market Value per Share on the date of grant of an Option.
    In the case of any Incentive Stock Option granted to an Employee who at the
time of grant owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code or otherwise) stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary corporations of the Company, the
exercise price per Share shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
d. Medium and Time of Payment. The consideration to be paid for the Shares to be
issued upon exercise of an Option shall consist entirely of cash or check
payable to the Company or such other consideration and method of payment
permitted under any laws to which the Company is subject and which is approved
by the Committee, including without limitation (i) by delivery of a promissory
note, (ii) by tendering previously acquired Shares (valued at Fair Market Value
as of the date of tender) that have been owned for a period of at least six
months (or such other period as is necessary to avoid accounting charges against
the Company’s earnings), (iii) if Shares are traded on a national securities
exchange or NASDAQ, through the delivery of irrevocable instructions to a broker
to deliver promptly to the Company an amount equal to the exercise price, or
(iv) any combination of (i), (ii) and (iii). In connection with all exercises of
Options and regardless of the medium of payment, the Participant shall pay in
cash any amount necessary to satisfy the Company’s withholding obligations.

7



--------------------------------------------------------------------------------



 



e. Term of Options. The term of each Option may be up to ten years from the date
of grant thereof; provided, however, that the term of an Incentive Stock Option
granted to an Employee who, at the time the Incentive Stock Option is granted,
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company, shall be five years from the date
of grant thereof or such shorter term as may be provided in the Option
Agreement.
The term of any Option may be less than the maximum term provided for herein as
specified by the Committee upon grant of the Option and as set forth in the
Option Agreement.
f. Maximum Amount of Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined at the time an Incentive Stock Option is granted)
of the Shares with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year under all incentive
stock option plans of the Company exceeds $100,000, the Options in excess of
such limit shall be treated as Nonstatutory Stock Options.
8.Exercise of Option.
a. In General. Any Option granted hereunder to a Participant shall be
exercisable at such times and under such conditions as may be determined by the
Committee and as shall be permissible under the terms of the Plan, including any
performance criteria with respect to the Company and/or the Participant as may
be determined by the Committee.
An Option may be exercised in accordance with the provisions of the Plan as to
all or any portion of the Shares then exercisable thereunder from time to time
during the term of the Option. However, an Option may not be exercised for a
fraction of a Share.
b. Procedure. An Option shall be deemed to be exercised when written notice of
such exercise has been given to the Company at its principal business office in
accordance with the terms of the Option Agreement by the person entitled to
exercise the Option and full payment for the Shares with respect to which the
Option is exercised has been received by the Company, together with (i) any
other agreements required by the terms of the Plan and/or Option Agreement or as
required by the Committee and (ii) payment by the Participant of all payroll,
withholding or income taxes incurred in connection with such Option exercise (or
arrangements for the collection or payment of such tax satisfactory to the Board
are made).
c. Decrease in Available Shares. Exercise of an Option in any manner shall
result in a decrease in the number of Shares which thereafter may be available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised, except if the Option is exercised by
tendering Shares, either actually or by attestation.
d. Exercise of Shareholder Rights. Until the Option is properly exercised in
accordance with the terms of this Section 8, no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock. No adjustment shall be made for a dividend or other right for
which the record date is prior to the date the Option is exercised except as
provided in Section 14 of the Plan.

8



--------------------------------------------------------------------------------



 



e. Termination of Eligibility; Non-Director Awards. If a Participant who is not
a Director ceases to serve as an Employee for any reason other than death or
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code) or Termination for Cause and thereby terminates his or her Continuous
Status as an Employee, he or she may, but only within 90 days following the date
he or she ceases his or her Continuous Status as an Employee (subject to any
earlier termination of the Option as provided by its terms), exercise his or her
Option to the extent that he or she was entitled to exercise it at the date of
such termination. To the extent that he or she was not entitled to exercise the
Option at the date of such termination, or if he or she does not exercise such
Option (which he or she was entitled to exercise) within the time specified
herein, the Option shall terminate. Notwithstanding anything to the contrary
herein, the Committee may at any time and from time to time prior to the
termination of a Nonstatutory Stock Option, with the consent of the Participant,
extend the period of time during which the Participant may exercise his or her
Nonstatutory Stock Option following the date he or she ceases his or her
Continuous Status as an Employee; provided, however, that the maximum period of
time during which a Nonstatutory Stock Option shall be exercisable following the
date on which a Participant terminates his or her Continuous Status as an
Employee shall not exceed the original term of such Option as set forth in the
Option Agreement and that notwithstanding any extension of time during which a
Nonstatutory Stock Option may be exercised, such Option, unless otherwise
amended by the Committee, shall only be exercisable to the extent the
Participant was entitled to exercise the Option on the date he or she ceased his
or her Continuous Status as an Employee; provided, further, that no extension
shall be made at any time where the exercise price per Share of such Option is
less than the Fair Market Value of one Share at the time of such proposed
extension, unless it is determined that such extension will not cause the
Participant to incur additional tax and interest charges upon exercise of such
Option under Section 409A of the Code.
f. Death or Disability of Participant; Non-Director Awards. If the Continuous
Status as an Employee of a Participant who is not a Director ceases due to death
or permanent and total disability (within the meaning of Section 22(e)(3) of the
Code) of the Participant, the Option may be exercised within 180 days (or such
other period of time not exceeding one year as is determined by the Committee at
the time of granting the Option) following the date of death or termination of
employment due to permanent or total disability (subject to any earlier
termination of the Option as provided by its terms), by the Participant in the
case of permanent or total disability, or in the case of death by the
Participant’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but in any case (unless otherwise determined
by the Committee at the time of granting the Option) only to the extent the
Participant was entitled to exercise the Option at the date of his or her
termination of employment by death or permanent and total disability. To the
extent that he or she was not entitled to exercise such Option at the date of
his or her termination of employment by death or permanent and total disability,
or if he or she does not exercise such Option (which he or she was entitled to
exercise) within the time specified herein, the Option shall terminate.
Notwithstanding anything to the contrary herein, the Committee may at any time
and from time to time prior to the termination of a Nonstatutory Stock Option,
with the consent of the Participant, extend the period of time during which the
Participant may exercise his or her Nonstatutory Stock Option following the date
he or she ceases his or her Continuous Status as an Employee; provided, however,
that the maximum period of time during which a Nonstatutory Stock Option shall
be exercisable following the date on which a Participant terminates his or her
Continuous Status as an Employee shall not exceed the original term of such
Option as set forth in

9



--------------------------------------------------------------------------------



 



the Option Agreement and that notwithstanding any extension of time during which
a Nonstatutory Stock Option may be exercised, such Option, unless otherwise
amended by the Committee, shall only be exercisable to the extent the
Participant was entitled to exercise the Option on the date he or she ceased his
or her Continuous Status as an Employee; provided, further, that no extension
shall be made at any time where the exercise price per Share of such Option is
less than the Fair Market Value of one Share at the time of such proposed
extension, unless it is determined that such extension will not cause the
Participant to incur additional tax and interest charges upon exercise of such
Option under Section 409A of the Code.
g. Termination of Eligibility; Director Awards. The preceding Sections 8(e) and
8(f) shall not apply with respect to a Participant’s Awards to the extent such
Awards were made to the Participant in his or her capacity as a Director. If a
Participant ceases to be a Director for any reason other than Termination for
Cause, he or she (or his or her beneficiary or representative in the event of
termination of service as a result of death or permanent and total disability )
may exercise his or her Option through its original expiration date to the
extent that the Option was vested and he or she was entitled to exercise the
Option on the date of such termination of service as a Director. To the extent
that he or she was not entitled to exercise the Option at the date of such
termination of service, or if he or she (or his or her beneficiary or
representative in the event of termination of service as a result of death or
permanent and total disability) does not exercise the Option (which he or she
was entitled to exercise) within the time specified herein (i.e., prior to its
expiration date), the Option shall terminate.
h. Termination for Cause. If a Participant’s Continuous Status as an Employee
with the Company terminates due to his or her Termination for Cause, he or she
shall immediately forfeit all outstanding Options.
i. Expiration of Option. Notwithstanding any provision in the Plan, including
but not limited to the provisions set forth in Sections 8(e), 8(f) and 8(g), an
Option may not be exercised, under any circumstances, after the expiration of
its term.
j. Conditions on Exercise and Issuance. As soon as practicable after any proper
exercise of an Option in accordance with the provisions of the Plan, the Company
shall (i) deliver to the Participant at the principal executive office of the
Company or such other place as shall be mutually agreed upon between the Company
and the Participant, a certificate or certificates representing the Shares for
which the Option shall have been exercised or (ii) otherwise arrange for such
Shares to be issued to the Participant. The time of issuance and, if applicable,
delivery of the certificate or certificates representing the Shares for which
the Option shall have been exercised may be postponed by the Company for such
period as may be required by the Company, with reasonable diligence, to comply
with any law or regulation applicable to the issuance or delivery of such
Shares.
Options granted under the Plan are conditioned upon the Company obtaining any
required permit or order from the appropriate governmental agencies authorizing
the Company to issue such Options and Shares issuable upon exercise thereof.
Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act, the Exchange Act, applicable state law, the
rules and regulations promulgated thereunder and the requirements of the
Marketplace Rules of The NASDAQ Stock

10



--------------------------------------------------------------------------------



 



Market LLC and any stock exchange upon which the Shares may then be listed. Any
such issuance may be further subject to the approval of counsel for the Company
with respect to such compliance.
9.Terms and Conditions of Restricted Stock Awards.
a. Grant. Restricted Stock Awards may be granted hereunder by the Committee to
Employees either alone or in addition to other Awards granted under the Plan. A
Restricted Stock Award shall be subject to such terms and conditions as may be
determined by the Committee and may be subject to vesting conditioned upon the
satisfaction of such requirements, conditions (such as a condition that the
Participant’s right to the Shares shall vest in installments over a period of
time during which services are to be provided to the Company by the Employee),
restrictions or performance criteria as shall be established by the Committee
and set forth in the Award Agreement. During any period during which Shares
acquired pursuant to a Restricted Stock Award are subject to vesting conditions,
such Shares may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of by the Participant. The provisions of Restricted Stock
Awards need not be the same with respect to each Participant receiving such
awards. The Committee has absolute discretion to determine whether any
consideration is to be received by the Company as a condition precedent to the
issuance of Restricted Stock Awards. The terms of any Restricted Stock Award
granted under this Plan shall be set forth in a written Award Agreement which
shall contain provisions determined by the Committee which are not inconsistent
with the Plan.
b. Rights of Holders of Restricted Stock. Beginning on the date of grant of a
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a shareholder of the Company with respect to all Shares
subject to the Restricted Stock Award and shall have all of the rights of a
shareholder, including the right to vote the Shares subject to the Restricted
Stock Award and the right to receive distributions made with respect to such
Shares; provided, however, that any Shares or any other property (other than
cash) distributed as a dividend or otherwise with respect to any such Shares as
to which the restrictions have not yet lapsed shall be subject to the same
restrictions as the Shares subject to the Restricted Stock Award.
c. Delivery of Shares. Shares issued upon the grant of Restricted Stock Awards
shall, unless otherwise determined by the Committee, be maintained in the
custody of or on behalf of the Company until all applicable vesting conditions
have been satisfied. Shares subject to Restricted Stock Awards that are no
longer subject to restrictions shall be delivered to the Participant promptly
after the applicable restrictions lapse or are waived. Notwithstanding anything
to the contrary set forth herein, but subject to Section 18(j) hereof, delivery
of Shares pursuant to a Restricted Stock Award shall be made no later than 2 1/2
months after the close of the Company’s first taxable year in which such Shares
are no longer subject to a substantial risk of forfeiture (within the meaning of
Section 409A of the Code).
d. Termination of Continuous Status as an Employee. Unless otherwise determined
by the Committee or unless otherwise provided in the Award Agreement evidencing
the Award, in the event of the termination of a Participant’s Continuous Status
as an Employee, Shares which are subject to a Participant’s Restricted Stock
Award which are not vested as of the date of such termination shall be
automatically forfeited by the Participant and cancelled by the Company for no
value.

11



--------------------------------------------------------------------------------



 



e. Waiver of Forfeiture. The Committee may, when it finds that a waiver would be
in the best interests of the Company and subject to such terms and conditions as
the Committee shall deem appropriate, waive in whole or in part any remaining
vesting restrictions with respect to any Restricted Stock Award or any other
conditions set forth in any Award Agreement.
10.Terms and Conditions of Restricted Stock Units.
a. Grant. Restricted Stock Units may be issued hereunder to Employees either
alone or in addition to other Awards granted under the Plan. A Restricted Stock
Unit is a bookkeeping entry that represents the right to receive one Share to be
issued and delivered at the end of the applicable vesting period, subject to a
risk of cancellation and to the other terms and conditions set forth in the Plan
and in any Award Agreement evidencing the Restricted Stock Unit and subject to
any additional terms and conditions established by the Committee. The Company
shall establish and maintain accounts for Participants in which the Company
shall record Restricted Stock Units and the transactions and events affecting
such units. Restricted Stock Units and other items reflected in the account will
represent only bookkeeping entries by the Company to evidence the Company’s
unfunded obligations. The provisions of Restricted Stock Units need not be the
same with respect to each Participant receiving such Awards. The Committee has
absolute discretion to determine whether any consideration is to be received by
the Company as a condition precedent to the grant of a Restricted Stock Unit.
The terms of any Restricted Stock Unit granted under this Plan shall be set
forth in a written Award Agreement which shall contain provisions determined by
the Committee which are not inconsistent with the Plan.
b. Rights of Holders of Restricted Stock Units; Dividend Equivalents. Unless the
Committee otherwise provides in an Award Agreement for Restricted Stock Units,
any Participant holding Restricted Stock Units shall have no rights as a
shareholder of the Company with respect to such Restricted Stock Units. The
Committee shall be authorized to establish procedures pursuant to which the
Company’s payment of any Restricted Stock Unit may be deferred in a manner that
would not trigger the adverse tax consequences under Code Section 409A. Subject
to the provisions of the Plan and any Award Agreement, the recipient of a
Restricted Stock Unit may, if so determined by the Committee, be entitled to
receive, currently (or on a deferred basis, but in such a case subject to the
same vesting restrictions as the Restricted Stock Unit to which such dividend
relates, with such deferral to last no longer than the vesting period to which
such Restricted Stock Unit is subject) and with respect to the number of Shares
covered by the Award, payments (“Dividend Equivalents”) in amounts equivalent to
cash, stock or other property paid by the Company as dividends on the Company’s
Common Stock prior to the vesting of the Restricted Stock Units in a manner that
would not trigger the adverse tax consequences under Code Section 409A.
c. Delivery of Shares in Settlement of Restricted Stock Units. Restricted Stock
Units (if not previously cancelled) will be automatically settled on or about
the vesting date or dates set forth in the Award Agreement evidencing the Award.
The Company may make delivery of Shares in settlement of Restricted Stock Units
by either delivering one or more stock certificates representing such Shares to
the Participant, registered in the name of the Participant, or by depositing
such Shares into an account maintained for the Participant and established in
connection with any Company plan or arrangement providing for investment in
Common Stock of the Company. Notwithstanding anything to the contrary set forth
herein, but subject to Section 18(j), delivery of Shares pursuant to a
Restricted Stock Unit shall be made no later than 2 1/2 months after the close
of

12



--------------------------------------------------------------------------------



 



the Company’s first taxable year in which such Shares are no longer subject to a
substantial risk of forfeiture (within the meaning of Section 409A of the Code).
d. Termination of Continuous Status as an Employee. Unless otherwise determined
by the Committee or unless otherwise provided in the Award Agreement evidencing
the Award, in the event of the termination of a Participant’s Continuous Status
as an Employee, the Participant’s Restricted Stock Units which are not vested as
of the date of such termination shall not vest and shall automatically be
cancelled for no value and without issuance of any Shares.
e. Waiver of Forfeiture. The Committee may, when it finds that a waiver would be
in the best interests of the Company and subject to such terms and conditions as
the Committee shall deem appropriate, waive in whole or in part any remaining
vesting restrictions with respect to any Restricted Stock Units or any other
conditions set forth in any Award Agreement.
11.Share Appreciation Rights
a. Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs or any
combination of Freestanding and Tandem SARs.
Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.
The Grant Price for each SAR shall be determined by the Committee and shall be
specified in the SAR Award Agreement. The Grant Price shall not be less than
100% of the Fair Market Value per Share on the date of grant.
b. SAR Award Agreement. Each SAR Award shall be evidenced by a SAR Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine in its sole discretion and
which are not inconsistent with this Plan.
c. Term of SAR. The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion, and except as determined otherwise by the
Committee and specified in the SAR Award Agreement, no SAR shall be exercisable
later than the tenth anniversary date of its grant.
d. Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.
e. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.

13



--------------------------------------------------------------------------------



 



Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR: (a) the Tandem SAR will expire no later than the expiration of
the underlying Option; (b) the exercise of the Tandem SAR may not have economic
and tax consequences more favorable than the exercise of the Option followed by
an immediate sale of the underlying Shares, and the value of the payout with
respect to the Tandem SAR may be for no more than 100% of the excess of the Fair
Market Value of the Shares subject to the underlying Option at the time the
Tandem SAR is exercised over the exercise price of the underlying Option;
(c) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the Option exceeds the exercise price of the Option; (d) the
Tandem SAR may be exercised only when the underlying Option is eligible to be
exercised; and (e) the Tandem SAR is transferable only when the underlying
Option is transferable, and under the same conditions.
f. Payment of SAR Amount. SARs granted under this Plan shall be payable in
Shares, cash or such other property as may be designated by the Committee. Upon
the exercise of a SAR, a Participant shall be entitled to receive from the
Company such number of Shares (or, in the case of SARs exercisable for cash or
other property, cash or property with a value equal to the fair market value of
such number of Shares on the date of exercise) determined by multiplying:

  (i)   The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by     (ii)   The number of Shares with respect to which
the SAR is exercised.

Such product shall then be divided by the Fair Market Value of a Share on the
date of exercise. The resulting number (rounded down to the next whole number)
is the number of Shares to be issued to the Participant upon exercise of a SAR.
g. Termination of Continuous Status as an Employee. Each SAR Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the SAR following termination of the Participant’s employment with or
provision of services to the Company. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the SAR Award Agreement
entered into with Participants, need not be uniform among all SARs issued
pursuant to this Plan, and may reflect distinctions based on the reasons for
termination.
h. Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of a SAR granted pursuant to
the Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of a SAR for a specified period of time.
12.Code Section 162(m) Provisions
a. Application to Covered Employee. Notwithstanding any other provision of the
Plan, if the Committee determines at the time an Option, SAR, Restricted Stock,
or Restricted Stock Unit Award is granted to a Participant that such Participant
is, or is likely to be as of the end of the tax year in which the Company would
claim a tax deduction in connection with such Award, a

14



--------------------------------------------------------------------------------



 



“covered employee” within the meaning of Section 162(m)(3) of the Code, then the
Committee may qualify such an Award as “performance-based compensation” pursuant
to Section 162(m) of the Code. The Committee has complete discretion concerning
whether a particular Award should be qualified as “performance-based
compensation.” If the Committee determines that a particular Award should
qualify as “performance-based compensation,” the provisions of this Section 11,
to the extent applicable, shall control over any contrary provision in the Plan.
b. Performance Goals. Restricted Stock and Restricted Stock Unit Awards may be
made subject to the achievement of performance goals established by the
Committee relating to one or more business criteria (the “Performance Criteria”)
pursuant to Section 162(m) of the Code. Performance Criteria may be applied to
the Company, an Affiliate, a Subsidiary, division, business unit or individual
or any combination thereof and may be measured in absolute levels or relative to
another company or companies, a peer group, an index or indices or Company
performance in a previous period. Performance may be measured annually or
cumulatively over a longer period of time. Performance Criteria that may be used
to establish performance goals are: revenue; operating income or net operating
income; orders, return on equity; return on assets or net assets; cash flow;
share price performance; return on capital; earnings; earnings per share;
shareholder return and/or value (including but not limited to total shareholder
return); economic value added; economic profit; ratio of operating earnings to
capital spending; EBITDA; EBIT; costs; operating earnings; gains; product
development; client development; leadership; project progress; project
completion; increase in total revenues; net income; operating cash flow; net
cash flow; retained earnings; budget achievement; return on capital employed;
return on invested capital; cash available to Company from a subsidiary or
subsidiaries; expense spending; gross margin; net margin; market capitalization;
customer satisfaction; financial return ratios; market share; operating profits
(including earnings before or after income taxes, depreciation and
amortization); net profits; earnings per share growth; profit returns and
margins; stock price; working capital; business trends; production cost; project
milestones; capacity utilization; quality; economic value added; operating
efficiency; diversity; debt; dividends; bond ratings; corporate governance; and
health and safety. The performance goals for each Participant and the amount
payable if those goals are met shall be established in writing for each
specified period of performance by the Committee no later than 90 days after the
commencement of the period of service to which the performance goals relate and
while the outcome of whether or not those goals will be achieved is
substantially uncertain. However, in no event will such goals be established
after 25% of the period of service to which the goals relate has elapsed. The
performance goals shall be objective. Such goals and the amount payable for each
performance period if the goals are achieved shall be set forth in the
applicable Award Agreement. No amounts shall be payable to any Participant for
any performance period unless and until the Committee certifies that the
performance goals and any other material terms were in fact satisfied.
c. Adjustment of Payment. Notwithstanding any provision of the Plan, with
respect to any Award that is subject to this Section, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award.
d. Other Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

15



--------------------------------------------------------------------------------



 



13.Nontransferability of Awards.
Except as otherwise provided in a Participant’s Award Agreement or otherwise
determined at any time by the Committee, no Awards granted under the Plan, and
no Shares subject to any such Awards, that have not been issued or as to which
any applicable vesting restriction, performance or deferral period has not
lapsed, may be sold, pledged, assigned, hypothecated, gifted, transferred or
disposed of in any manner, either voluntarily or involuntarily by operation of
law, other than by will or by the laws of descent or distribution or transfers
between spouses incident to a divorce. Furthermore, except as otherwise provided
in a Participant’s Award Agreement or otherwise determined at any time by the
Committee, Options and SARs may be exercised during the life of the Participant
only by the Participant or the Participant’s guardian or legal representative.
Notwithstanding the foregoing, a Participant may assign or transfer an Award
(other than an ISO) with the consent of the Committee (each transferee thereof,
a “Permitted Transferee”), which consent may be granted or withheld in the
Committee’s sole discretion, provided that such Permitted Transferee shall be
bound by and subject to all of the terms and conditions of the Plan and the
Award Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations; and, provided further,
that such Participant shall remain bound by the terms and conditions of the
Plan. The Company shall cooperate with any Permitted Transferee and the
Company’s transfer agent in effectuating any transfer permitted under this
Section 13. With respect to those Awards, if any, that are permitted to be
transferred to another individual, references in the Plan to exercise of the
Award by the Participant or payment of any amount or issuance of any Shares to
the Participant shall be deemed to include the Participant’s Permitted
Transferee.
14.Adjustment upon Change in Corporate Structure.
a. Subject to any required action by the shareholders of the Company, the number
and type of Shares covered by each outstanding Award, and the number and type of
Shares which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
cancellation, expiration or forfeiture of an Award, as well as the exercise or
purchase price per Share, as applicable, covered by outstanding Awards, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split or combination or the
payment of a stock dividend (but only on the Common Stock) or reclassification
of the Common Stock or any other increase or decrease in the number of issued
Shares effected without receipt of consideration by the Company (other than
stock awards to Employees); provided, however, that the conversion of any
convertible securities of the Company shall not be deemed to have been effected
without the receipt of consideration. Any such adjustment shall be determined in
good faith by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, and the Committee’s determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares subject to the Plan
or an Award.
b. In the event of the proposed dissolution or liquidation of the Company, or in
the event of a proposed sale of all or substantially all of the assets of the
Company (other than in the

16



--------------------------------------------------------------------------------



 



ordinary course of business), or the merger or consolidation of the Company with
or into another corporation, as a result of which the Company is not the
surviving and controlling corporation, the Board shall, to the extent such
action would not trigger the adverse tax consequences under Code Section 409A,
(i) make provision for the assumption of outstanding Awards by the successor
corporation, (ii) declare that any Option shall terminate as of a date fixed by
the Board which is at least 30 days after the notice thereof to the Participant
and shall give each Participant the right to exercise his or her Option as to
all or any part of the Optioned Stock, including Shares as to which the Option
would not otherwise be exercisable provided such exercise does not violate
Section 8(i) of the Plan, (iii) accelerate the vesting of Restricted Stock
Awards and Restricted Stock Units, or (iv) cause any Award outstanding as of the
effective date of any such event to be cancelled in consideration of a cash
payment or grant of an alternative option or award (whether by the Company or
any entity that is a party to the transaction), or a combination thereof, to the
holder of the cancelled Award, provided that such payment and/or grant are
substantially equivalent in value to the fair market value of the cancelled
Award as determined by the Committee.
c. No fractional shares of Common Stock shall be issuable on account of any
action aforesaid, and the aggregate number of shares into which Shares then
covered by an Award, when changed as the result of such action, shall be reduced
to the largest number of whole shares resulting from such action, unless the
Board, in its sole discretion, shall determine to issue scrip certificates in
respect to any fractional shares, which scrip certificates shall be in a form
and have such terms and conditions as the Board in its discretion shall
prescribe.
d. Any adjustment or action taken by the Board pursuant to this Section 14 shall
be carried out in accordance with Code Section 424, if applicable, and only if
such action would not trigger the adverse consequences of Code Section 409A.
15.Shareholder Approval.
Effectiveness of this Plan is subject to approval by the shareholders of the
Company within 12 months before or after the date the Plan was initially adopted
by the Board; provided, however, that Options may be granted pursuant to the
Plan subject to subsequent approval of the Plan by such shareholders. Any Option
exercised before shareholder approval was obtained can be rescinded if
shareholder approval is not obtained within 12 months before or after the Plan
was adopted by the Board. Shareholder approval of the Plan or any amendment
thereto required to be approved by the shareholders of the Company shall be
obtained (i) by the affirmative vote of the holders of a majority of the Shares
present or represented and entitled to vote thereon at a meeting of shareholders
duly held in accordance with the laws of the State of California or (ii) by
written consent of the holders of the outstanding Shares having not less than
the minimum number of votes that would be necessary to authorize the approval at
a meeting of the shareholders duly held in accordance with the laws of the State
of California.
16.Amendment and Termination of the Plan.
a. Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable, subject to any
requirement for shareholder approval imposed by applicable law, including the
rules and regulations of The NASDAQ Stock Market LLC or any stock exchange on
which Shares are listed or quoted, and shall

17



--------------------------------------------------------------------------------



 



make any amendments which may be required so that Options intended to be
Incentive Stock Options shall at all times continue to be Incentive Stock
Options for the purpose of Section 422 of the Code; provided, however, that
without approval of the Company’s shareholders, no such revision or amendment
shall (i) materially increase the benefits accruing to participants under the
Plan; (ii) increase the number of Shares which may be issued under the Plan,
other than in connection with an adjustment under Section 14 of the Plan;
(iii) materially modify the requirements as to eligibility for participation in
the Plan; (iv) materially change the designation of the class of Employees
eligible to be granted Awards; (v) remove the administration of the Plan from
the Board or its Committee; or (vi) extend the term of the Plan beyond the
maximum term set forth in Section 19 hereunder.
b. Effect of Amendment or Termination. Except as otherwise provided in
Section 14 of the Plan, and except to the extent necessary to avoid the
imposition of additional tax and/or interest under Code Section 409A with
respect to Awards that are treated as nonqualified deferred compensation, any
amendment or termination of the Plan shall not affect Awards already granted,
and such Awards shall remain in full force and effect as if the Plan had not
been amended or terminated, unless mutually agreed otherwise between the
Participant and the Company, which agreement must be in writing and signed by
the Participant and the Company. Notwithstanding anything to the contrary
herein, this Plan shall not adversely affect, unless mutually agreed in writing
by the Company and a Participant, the terms and provisions of any Award granted
prior to the date the Plan was approved by shareholders as provided in
Section 15 of the Plan.
17.Indemnification.
No member of the Board or its Committee shall be liable for any act or action
taken, whether of commission or omission, except in circumstances involving
willful misconduct, or for any act or action taken, whether of commission or
omission, by any other member or by any officer, agent or Employee. In addition
to such other rights of indemnification they may have as members of the Board,
or as members of the Committee, the Board and the Committee shall be indemnified
by the Company against reasonable expenses, including attorneys’ fees actually
and necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken, by commission or omission, in
connection with the Plan or any Award granted thereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any action, suit or proceeding, except in relation
to matters as to which it shall be adjudged in such action, suit or proceeding
that a Board or Committee member is liable for willful misconduct in the
performance of his or her duties; provided that within 60 days after institution
of any such action, suit or proceeding, such Board or Committee member shall in
writing have offered the Company the opportunity, at its own expense, to handle
and defend the same. The payment of any amount in satisfaction of the
indemnification right described in this Section 17 shall occur no later than the
last day of the taxable year following the taxable year in which the expenses
were incurred. Any right to such indemnification shall not be subject to
liquidation or exchange for another benefit, and no such indemnification in any
taxable year shall in any way affect the expenses eligible for reimbursement or
indemnification, or in-kind benefits to be provided, in any other taxable year.

18



--------------------------------------------------------------------------------



 



18.General Provisions.
a. Withholding or Deduction for Taxes. The grant of Awards hereunder and the
issuance of Shares and all payments and distributions pursuant to this Plan are
conditioned upon the Company’s reservation of the right to withhold, in
accordance with any applicable law, from any compensation or other amounts
payable to the Participant, any taxes required to be withheld under Federal,
state or local law as a result of the: (i) grant of any Award, (ii) exercise of
any Option, (iii) sale of Shares issued upon exercise of Options, (iv) delivery
of Shares, cash or other property, (v) lapse of restrictions in connection with
any Award, or (vi) any other event occurring pursuant to the Plan. To the extent
that compensation and other amounts, if any, payable to the Participant are
insufficient to pay any taxes required to be so withheld, the Company may, in
its sole discretion, require the Participant, including without limitation, as a
condition of the exercise of any Option, to pay in cash to the Company an amount
sufficient to cover such tax liability or otherwise to make adequate provision
for the delivery to the Company of cash necessary to satisfy the Company’s
withholding obligations under Federal and state law. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
obligations for the payment of such taxes by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value) that have been owned for a period of at least six months (or such other
period as may be necessary to avoid accounting charges against the Company’s
earnings), or by directing the Company to retain Shares (up to the Participant’s
minimum required tax withholding rate) otherwise deliverable in connection with
the Award.
b. Other Plans. Nothing contained in the Plan shall prohibit the Company from
establishing additional incentive compensation arrangements.
c. No Enlargement of Rights. Neither the Plan, nor the granting of Awards, nor
any other action taken pursuant to the Plan shall constitute or be evidence of
any agreement or understanding, express or implied, that the Company will retain
an Employee for any period of time, or at any particular rate of compensation.
Nothing in the Plan shall be deemed to limit or affect the right of the Company
to discharge any Employee at any time for any reason or no reason.
No Employee shall have any right to or interest in Awards authorized hereunder
prior to the grant thereof to such eligible person, and upon such grant he or
she shall have only such rights and interests as are expressly provided herein
and in the related Award Agreement, subject, however, to all applicable
provisions of the Company’s Articles of Incorporation, as the same may be
amended from time to time.
d. Notice. Any notice to be given to the Company pursuant to the provisions of
the Plan shall be addressed to the Company in care of its Secretary (or such
other person as the Company may designate from time to time) at its principal
office, and any notice to be given to a Participant to whom an Award is granted
hereunder shall be delivered personally or addressed to him or her at the
address given beneath his or her signature on his or her Award Agreement, or at
such other address as such Participant or his or her transferee (upon any
permitted transfer) may hereafter designate in writing to the Company. Any such
notice shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered or certified, and deposited, postage
and registry or certification fee prepaid, in a post office or branch post
office regularly maintained by the United States Postal Service. It shall be the
obligation of each

19



--------------------------------------------------------------------------------



 



Participant holding Shares purchased upon exercise of an Option or otherwise
issued pursuant to Awards hereunder to provide the Secretary of the Company, by
letter mailed as provided hereinabove, with written notice of his or her direct
mailing address.
e. Applicable Law. To the extent that Federal laws do not otherwise control, the
Plan shall be governed by and construed in accordance with the laws of the State
of California, without regard to the conflict of laws rules thereof.
f. Incentive Stock Options. The Company shall not be liable to a Participant or
other person if it is determined for any reason by the Internal Revenue Service
or any court having jurisdiction that any Incentive Stock Options are not
incentive stock options as defined in Section 422 of the Code.
g. Information to Participants. The Company shall provide without charge to each
Participant copies of its annual financial statements (which need not be
audited), which may be included within such annual and periodic reports as are
provided by the Company to its shareholders generally.
h. Availability of Plan. A copy of the Plan shall be delivered to the Secretary
of the Company and shall be shown by him or her to any eligible person making
reasonable inquiry concerning it.
i. Severability. In the event that any provision of the Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions
shall be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.
j. Form of Shares and Restricted Stock Awards; Stop Transfer Orders. Shares
issued or delivered under the Plan, including Shares subject to any Restricted
Stock Award, may be evidenced in such manner as the Committee in its sole
discretion shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of a Restricted Stock Award, such
certificate shall bear an appropriate legend referring to the terms, conditions
and restrictions applicable to such Award. All certificates for Shares delivered
under the Plan pursuant to any Award shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or quotation system upon which the Shares are
then listed or quoted, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.
k. Unfunded Status of the Plan. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the

20



--------------------------------------------------------------------------------



 



Shares or payments in lieu of or with respect to Awards hereunder; provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.
l. Compliance with Code Section 409A/Taxes. It is intended that no Award granted
under this Plan shall be subject to any interest or additional tax under
Section 409A of the Code. In the event Code Section 409A is amended after the
date hereof, or regulations or other guidance is promulgated after the date
hereof that would make an Award under the Plan subject to the provisions of Code
Section 409A, then the terms and conditions of this Plan shall be interpreted
and applied, to the extent possible, in a manner to avoid the imposition of the
provisions of Code Section 409A. Notwithstanding the preceding, the Participant
shall be responsible for any and all tax liabilities, including liability under
409A (but excluding the employer’s share of employment taxes) with respect to an
Award.
m. Performance Conditions. The Committee may require the satisfaction of certain
performance goals as a condition to the grant or vesting of any Award provided
under the Plan.
19.Effective Date and Term of Plan.
The original Plan became effective upon shareholder approval at the 2008 Annual
Meeting of Shareholders of the Company in accordance with the shareholder
approval provisions of Section 15. This Amended and Restated Plan shall become
effective upon shareholder approval at the 2010 Annual Meeting of Shareholders
of the Company in accordance with the shareholder approval provisions of
Section 15. This Amended and Restated Plan shall not become effective if not
approved by the shareholders of the Company at the Company’s 2010 Annual Meeting
of Shareholders, and in such case, the original Plan shall continue in full
force and effect. This Plan shall continue in effect for a term of ten years
following the date of shareholder approval of the original Plan unless sooner
terminated under Section 16 of the Plan.

21



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED IXIA
2008 EQUITY INCENTIVE PLAN
Stock Option Agreement
Ixia (“Company”) hereby grants to you an Option under the Amended and Restated
Ixia 2008 Equity Incentive Plan (the “Plan”) to purchase the number of shares of
Company Common Stock set forth below.

     
Name:
   
 
   
Employee ID #:
   
 
   
Date of Grant:
   
 
   
Type of Option:
  [NSO/ISO]
 
   
Number of Shares:
   
 
   
Exercise Price:
   
 
   
Payment:
 
[e.g., Payment of the exercise price and applicable taxes may be made (i) by
cash or check and/or (ii) pursuant to a “Cashless” exercise (see Option Terms
and Conditions attached hereto).]
 
   
Vesting Schedule:
 
[e.g.,                      shares on M/D/Y and as to the remaining
                     shares in [12] equal [quarterly] installments, with the
first such installment vesting on M/D/Y, and one additional installment vesting
on the last day of each calendar quarter thereafter, as long as you remain an
employee of the Company.]
 
   
Expiration Date:
 
[e.g., This Option will expire at 5:00 p.m., Pacific Time, on the [seven] year
anniversary of the date of grant; provided, however, that in the event of your
termination of employment or service with the Company or your disability or
death, the provisions of Sections 6 and 7 of the Option Terms and Conditions
attached hereto shall apply to your right to exercise the Option.]
 
   
 
 
This Stock Option Agreement consists of this page and of the Option Terms and
Conditions attached hereto. By signing below, you accept the grant of this
Option and agree that this Option is subject in all respects to the terms and
conditions of the Plan. Copies of the Plan and Prospectus containing information
concerning the Plan are attached or are available upon                      upon
request to                      at (818)                      or
                    @ixiacom.com.
 
   
You further acknowledge and agree that (i) you have carefully reviewed this
Stock Option Agreement (including the Option Terms and Conditions attached
hereto) and the Plan and (ii) this Stock Option Agreement and the Plan set forth
the entire understanding between you and the Company regarding this Option and
supersede all prior oral and written agreements with respect thereto.

IXIA

                     
By:
                                Print Name:         Date    
 
                   
Title:
                 
 
               
 
                              Participant Signature
      Date    

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED IXIA 2008 EQUITY INCENTIVE PLAN
Stock Option Agreement - Option Terms and Conditions
The following Terms and Conditions apply to the stock option granted by Ixia
(“Company”) to the Participant whose name appears on the Stock Option Agreement
to which these Terms and Conditions are attached.

1.  
Amended and Restated Ixia 2008 Equity Incentive Plan. This Option is in all
respects subject to the terms, definitions and provisions of the Amended and
Restated Ixia 2008 Equity Incentive Plan (the “Plan”) adopted by Ixia and
incorporated herein by reference. The terms defined in the Plan shall have the
same meanings herein.
  2.  
Nature of the Option. This Option is intended to be [a nonstatutory stock option
and is not intended to be an incentive stock option] or [an incentive stock
option] within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).
  3.  
Method of Payment. The aggregate exercise price of the Shares purchased upon an
exercise, in whole or in part, of the Option may be paid:

  (a)  
Payment in Cash. In the form of a check made payable to the Company or its
designated agent or cash, including cash from funds deposited in the
“OptionsLink” online securities account maintained by a Participant with E*Trade
Securities LLC (“E*Trade”) as an employee of the Company or such other brokerage
firm as may be designated by the Company in connection with any Company plan or
arrangement providing for investment in Common Stock of the Company; or
    (b)  
Cashless Exercise. Through a special sale and remittance procedure commonly
referred to as a “cashless exercise” or “sell to cover” transaction pursuant to
which the Participant (or any other person(s) entitled to exercise the Option)
shall concurrently provide irrevocable written instructions:

  (i)  
to such third party service provider as may be designated by the Company,
including without limitation E*Trade (through your on-line account) or such
other brokerage firm as may be designated by the Company in connection with any
Company plan or arrangement providing for investment in Common Stock of the
Company to effect the immediate sale of a sufficient number of the Shares
purchased upon the exercise of the Option to enable such third-party (e.g.,
E*Trade or other designated third party) to remit, out of the sales proceeds
available upon the settlement date, sufficient funds to the Company to cover the
aggregate exercise price payable for the purchased Shares plus all applicable
federal, state and local income and employment taxes required to be withheld by
the Company by reason of such exercise and/or sale; and
    (ii)  
to the Company to deliver any certificate(s) or other evidence of ownership for
the purchased Shares directly to such third party (e.g., E*Trade or other
designated third party) in order to complete the sale transaction.

4.  
Exercise of Option. This Option shall be exercisable during its term only in
accordance with the terms and provisions of the Plan and this Option as follows:

  (a)  
This Option shall vest and be exercisable cumulatively as set forth on the first
page of the Stock Option Agreement. A Participant who has maintained his or her
Continuous Status as an Employee since the grant of this Option may exercise the
exercisable portion of his or her Option in whole or in part at any time during
his or her employment; provided, however, that an Option may not be exercised
for a fraction of a Share. In the event that a Participant terminates employment
with the

 



--------------------------------------------------------------------------------



 



     
Company, is disabled or dies, the provisions of Sections 6 or 7 below shall
apply to the right of the Participant to exercise the Option except as otherwise
provided in the Plan,.
    (b)  
This Option shall be exercisable by following such procedures as may from time
to time be prescribed by the Company, E*Trade (in connection with the
OptionsLink online securities account maintained by you with E*Trade as an
employee of the Company) or such other brokerage firm as may be designated by
the Company in connection with any Company plan or arrangement providing for
investment in Common Stock of the Company.
    (c)  
No rights of a shareholder shall exist with respect to the Shares under this
Option as a result of the mere grant of this Option or the exercise of this
Option. Such rights shall exist only after issuance of a stock certificate or
electronic transfer of the shares to the Participant’s brokerage account in
accordance with the Plan.

5.  
Restrictions on Exercise. This Option may not be exercised if the issuance of
Shares upon Participant’s exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable Federal or state
securities law or other applicable law or regulation. As a condition to the
exercise of this Option, the Company may require the Participant to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
  6.  
Termination of Employment. If the Participant ceases to serve as an Employee for
any reason other than death or permanent and total disability (within the
meaning of Section 22(e)(3) of the Code) or Termination for Cause and thereby
terminates his or her Continuous Status as an Employee, the Participant shall
have the right to exercise this Option at any time within 90 days after the date
of such termination to the extent that the Participant was entitled to exercise
this Option at the date of such termination. To the extent that the Participant
was not entitled to exercise this Option at the date of termination, or to the
extent this Option is not exercised within the time specified herein, this
Option shall terminate. Notwithstanding the foregoing, this Option shall not be
exercisable as to any vested installment after the expiration of its term as
described in Section 8 hereof. If the Participant ceases to serve as an Employee
due to his or her Termination for Cause and thereby terminates his or her
Continuous Status as an Employee, the Participant shall immediately forfeit the
Option subject to this Agreement. This provision does not apply to an Award made
to a Participant in his or her capacity as a Director.
  7.  
Death or Disability. If the Participant ceases to serve as an Employee due to
death or permanent and total disability (within the meaning of Section 22(e)(3)
of the Code), this Option may be exercised at any time within 180 days after the
date of death or termination of employment or service due to disability, in the
case of death, by the Participant’s estate or by a person who acquired the right
to exercise this Option by bequest or inheritance, or, in the case of
disability, by the Participant, but in any case only to the extent the
Participant was entitled to exercise this Option at the date of such
termination. To the extent that the Participant was not entitled to exercise
this Option at the date of termination, or to the extent this Option is not
exercised within the time specified herein, this Option shall terminate.
Notwithstanding the foregoing, this Option shall not be exercisable as to any
vested installment after the expiration of its term as described in Section 8
hereof. This provision does not apply to an Award made to a Participant in his
or her capacity as a Director.
  8.  
Term of Option. This Option shall expire and terminate for all purposes at 5:00
p.m., Pacific Time, on the expiration date set forth on the first page of the
Stock Option Agreement. To the extent that this Option is not exercised prior to
such time and date, this Option shall expire and terminate. This Option shall be
subject to earlier termination as provided in Sections 6 and 7 above. This
Option may be exercised only in accordance with the Plan and these Terms and
Conditions. Notwithstanding any provision in the Plan or in these Terms and
Conditions with respect to the post-employment exercise of this Option, this
Option may not be exercised with respect to any Shares subject to any vested
installment after expiration of the term of this Option.
  9.  
Withholding upon Exercise of Option. The Company reserves the right to withhold,
in accordance with any applicable laws, from any consideration payable to
Participant any taxes required to be withheld by Federal,





--------------------------------------------------------------------------------



 



   
state or local law as a result of the grant or exercise of this Option or the
sale or other disposition of the Shares issued upon exercise of this Option. If
the amount of any consideration payable to the Participant is insufficient to
pay such taxes or if no consideration is payable to the Participant, upon the
request of the Company, the Participant shall pay to the Company in cash an
amount sufficient for the Company to satisfy any Federal, state or local tax
withholding requirements it may incur as a result of the grant or exercise of
this Option or the sale or other disposition of the Shares issued upon the
exercise of this Option.
  10.  
Nontransferability of Option. This Option may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution. Subject to the foregoing and the terms of the
Plan, the terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.
  11.  
No Right of Employment. Neither the Plan nor this Option shall confer upon the
Participant any right to continue in the employment or service of the Company or
limit in any respect the right of the Company to discharge the Participant at
any time, with or without cause and with or without notice.
  12.   Miscellaneous.

  (a)  
Successors and Assigns. This Option Agreement shall bind and inure only to the
benefit of the parties to this Option Agreement (the “Parties”) and their
respective successors and assigns.
    (b)  
No Third-Party Beneficiaries. Nothing in this Option Agreement is intended to
confer any rights or remedies on any persons other than the Parties and their
respective successors or assigns. Nothing in this Option Agreement is intended
to relieve or discharge the obligation or liability of third persons to either
Party. No provision of this Option Agreement shall give any third person any
right of subrogation or action over or against either Party.
    (c)   Amendments.

  (i)  
The Committee reserves the right to amend the terms and provisions of this
Option without the Participant’s consent to comply with any Federal or state
securities law.
    (ii)  
Except as specifically provided in subsection 12(c)(i) above, this Option
Agreement and these Terms and Conditions shall not be changed or modified, in
whole or in part, except by supplemental agreement signed by the Parties. Either
Party may waive compliance by the other Party with any of the covenants or
conditions of this Option Agreement, but no waiver shall be binding unless
executed in writing by the Party making the waiver. No waiver or any provision
of this Option Agreement shall be deemed, or shall constitute, a waiver of any
other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. Any consent under this Option Agreement shall be in writing
and shall be effective only to the extent specifically set forth in such
writing.

  (d)  
Governing Law. To the extent that Federal laws do not otherwise control, the
Plan and all determinations made or actions taken pursuant hereto shall be
governed by the laws of the State of California, without regard to the conflict
of laws rules thereof.
    (e)  
Severability. If any provision of this Option Agreement or the application of
such provision to any person or circumstances is held invalid or unenforceable,
the remainder of this Option Agreement, or the application of such provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby.

* * * *

 



--------------------------------------------------------------------------------



 



Amended and Restated
Ixia 2008 Equity Incentive Plan
Restricted Stock Award Agreement
Ixia (“Company”) hereby grants to you a Restricted Stock Award under the Amended
and Restated Ixia 2008 Equity Incentive Plan (the “Plan”), as set forth below.
Capitalized terms defined in the Plan but not in this Agreement shall have the
meanings given to them herein.

     
Name:
   
 
   
Date of Grant:
   
 
   
Number of Shares of Restricted Stock:
   
 
   
Nature of
   
Restricted Stock:
 
Each Share of Restricted Stock represents the right to receive one share
(“Share”) of Company Common Stock, subject to the risk of forfeiture as
described herein and in the Plan.
 
   
Vesting Schedule:
 
[e.g., The Shares of Restricted Stock will vest in [     ] equal
[annual/quarterly] installments, with the first installment vesting on
[                    ] and the remaining installments vesting on
[                    ] of each of the [          ] calendar quarters thereafter,
as long as you remain an Employee of the Company through each such vesting
date.][e.g., The Shares of Restricted Stock will vest on the last day of the
Performance Period, as long as you remain an Employee of the Company through
such date and provided that the following performance goals are achieved at the
end of the Performance Period:                      (“Performance Goals”).]
 
   
Forfeiture:
 
[e.g., If you cease to serve as an Employee for any reason prior to the time
restrictions on the Shares of Restricted Stock lapse, you will forfeit any
Shares of Restricted Stock which are still subject to the restrictions at the
time of your termination of employment.][e.g., If you cease to serve as an
Employee for any reason prior to the date on which the Performance Period ends,
or if the Performance Goals are not achieved, any Shares of Restricted Stock
which are still subject to the restrictions shall not vest and shall
automatically be cancelled and forfeited for no value.]
 
   
Taxes:
 
Payment of the applicable taxes in connection with the vesting of Restricted
Stock shall be a condition to the delivery of Shares upon any vesting of the
Restricted Stock (see Restricted Stock Terms and Conditions attached hereto).
 
   
This Restricted Stock Award Agreement consists of this page and the Restricted
Stock Terms and Conditions attached hereto. By signing below, you accept the
grant of this Restricted Stock Award and agree that this Restricted Stock Award
is subject in all respects to the terms and conditions of the Plan located on
the Company’s internal website at                     . Copies of the Plan and a
Prospectus containing information concerning the Plan are available upon request
to                      at                      or
                    @ixia.com.
 
   
You further acknowledge and agree that (i) you have carefully reviewed this
Restricted Stock Award Agreement (including the Restricted Stock Terms and
Conditions attached hereto) and the Plan and (ii) this Restricted Stock Award
Agreement and the Plan set forth the entire understanding between you and the
Company regarding this Restricted Stock Award and supersede all prior or
contemporaneous oral and written agreements with respect thereto.
 
    IXIA

 



--------------------------------------------------------------------------------



 



                     
By:
                              Print Name:         Date    
 
                 
Title:
                 
 
             
 
                              Participant
      Date    

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED IXIA 2008 EQUITY INCENTIVE PLAN
Restricted Stock Award Agreement – Terms and Conditions
The following Terms and Conditions apply to the Restricted Stock granted by Ixia
(“Company”) to the Participant whose name appears on the Restricted Stock Award
Agreement to which these Terms and Conditions are attached (the “Restricted
Stock”).
1. Award Subject to Plan. This Award is made under and is expressly subject to
all the terms and provisions of the Amended and Restated Ixia 2008 Equity
Incentive Plan (the “Plan”) adopted by the Company and incorporated herein by
reference. The terms defined in the Plan shall have the same meanings herein
2. Vesting of Restricted Stock.

  (a)  
[e.g., Upon each vesting date for the Restricted Stock Award (each, a “Vesting
Date”), one share of Common Stock shall be deliverable for each Restricted Stock
that vests on such date, subject to the terms and provisions of the Plan and
this Restricted Stock Award Agreement.][e.g., Following the end of the
Performance Period, provided you remain employed by the Company during such
period and the Performance Goals are achieved at the end of the Performance
Period, one share of Common Stock shall be deliverable for each Restricted
Stock, subject to the terms and provisions of the Plan and this Restricted Stock
Award Agreement.] Following vesting, the Company will deliver such Shares to the
Participant as soon as administratively feasible and following satisfaction of
any required withholding tax obligations as provided in Section 4 below.
Notwithstanding anything to the contrary set forth herein, delivery of Shares
pursuant to a Restricted Stock Award shall be made no later than 2 1/2 months
after the close of Company’s first taxable year in which such Shares are no
longer subject to a substantial risk of forfeiture (within the meaning of
Section 409A of the Code).
    (b)  
To the extent the Restricted Stock vests and Shares are delivered to the
Participant, such Shares will be free of the terms and conditions of this
Restricted Stock Award Agreement.
    (c)  
All rights of a shareholder shall exist with respect to the Restricted Stock as
a result of the grant of the Restricted Stock. Such rights shall exist beginning
on the date of grant of the Restricted Stock Award and subject to execution of
this Restricted Stock Award Agreement; however, any Shares or any other property
(other than cash) distributed as a dividend or otherwise with respect to any
such Shares as to which the restrictions have not yet lapsed shall be subject to
the same restrictions as the Shares subject to the Restricted Stock Award.

3. Delivery of Shares. The Shares of Restricted Stock described herein shall be
granted in the form of Shares registered in the name of the Participant but held
by the Company until the restrictions on the award lapse, subject to forfeiture
as provided herein.
4. Taxes. The Participant is responsible for any federal, state, local or other
income, employment or other applicable taxes required to be withheld under
Federal, state, local or other law in connection with: (i) the vesting of the
Restricted Stock Award and the issuance and delivery of Shares to the
Participant, or (iii) any other event occurring pursuant to this Restricted
Stock Award Agreement or the Plan (collectively, “Taxes”). The Participant
acknowledges that in connection with the issuance of Shares upon the vesting of
Restricted Stock, the Company is required to withhold from the Participant an
amount that is sufficient to satisfy the Company’s Tax withholding obligations.
Notwithstanding any contrary provision of this Restricted Stock Award Agreement
or the Plan, no Shares will be issued to the Participant (or his or her estate,
if applicable) upon vesting of Restricted Stock unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Participant
with respect to the withholding and payment of Taxes which the Company
determines must be withheld with respect to such Shares. Notwithstanding any
contrary provision of this Restricted Stock Award Agreement or the Plan, no
Shares will be issued to the participant upon vesting of any Restricted Stock
following the fifteenth day of the third month of the calendar year following
the calendar year in which such Restricted Stock vests. The Committee, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may (but is not required to) permit the Participant to satisfy such Tax
withholding obligations in any of the following ways:

 



--------------------------------------------------------------------------------



 



  (a)  
Payment in Cash. The Participant may elect to pay to the Company an amount
sufficient to cover such Taxes by delivering to the Company a check or by making
a cash deposit in the Participant’s brokerage account with E*Trade Securities
LLC (“E*Trade”) or such other brokerage firm as may be designated by the Company
in connection with any Company plan or arrangement providing for investment in
Common Stock of the Company.
    (b)  
Cashless Exercise. Through a special sale and remittance procedure commonly
referred to as a “cashless exercise” or “sell to cover” transaction pursuant to
which the Participant (or any other person(s) entitled to receive such Shares
upon vesting) shall concurrently provide irrevocable written instructions:

  (i)  
to such third party service provider as may be designated by Company, including
without limitation E*Trade (through your on-line account) or such other
brokerage firm as may be designated by the Company in connection with any
Company plan or arrangement providing for investment in Common Stock of the
Company to effect the immediate sale of a sufficient number of the Shares
delivered upon the vesting of the Shares to enable such brokerage firm to remit,
out of the sales proceeds available upon the settlement date, sufficient funds
to the Company to cover the aggregate exercise price payable for the purchased
Shares plus all applicable federal, state and local income and employment taxes
required to be withheld by the Company by reason of such exercise and/or sale;
and
    (ii)  
to the Company to deliver any certificate(s) or other evidence of ownership for
such sold Shares directly to such third party (e.g., E*Trade or other designated
third party) in order to complete the sales transaction.

  (c)  
Payment by Withholding of Shares. In the Company’s sole discretion and in lieu
of the Participant’s election under Section 4(b), the Company may elect to
retain that number of whole Shares which would otherwise be deliverable in
connection with the Restricted Stock Award upon vesting and which have a Fair
Market Value sufficient to satisfy the amount of the Taxes required to be
withheld. “Fair Market Value” for this purpose shall be as determined in the
Plan as of the applicable date.
    (c)  
Company Rights. Any elections permitted to be made pursuant to this Section 4
shall be made in writing or via electronic transmission on such form as shall be
prescribed by the Company for such purpose. The Company also reserves the right
to withhold Taxes, in accordance with any applicable law, from any compensation
or other amounts payable to the Participant and/or from the Shares otherwise
deliverable to the Participant upon the vesting of the Restricted Stock.

5. Termination of Employment. [e.g., If the Participant ceases to serve as an
Employee for any reason prior to the time restrictions on the Shares of
Restricted Stock awarded pursuant to this Restricted Stock Award Agreement lapse
and thereby terminates his or her Continuous Status as an Employee, the
Participant shall forfeit any Shares of Restricted Stock which are still subject
to the restrictions at the time of termination of such employment.][e.g., If the
Participant ceases to serve as an Employee for any reason prior to the end of
the Performance Period and thereby terminates his or her Continuous Status as an
Employee, the Participant shall forfeit any Shares of Restricted Stock which are
still subject to the restrictions at the time of termination of such
employment.]
6. Nontransferability. The Shares awarded pursuant to this Restricted Stock
Award are nontransferable by the Participant until vested as set forth on the
first page of this Restricted Stock Award Agreement. Prior to the time such
Shares become transferable, the Shares of Restricted Stock shall bear a legend
indicating their nontransferability.
7. No Right of Employment. Neither the Plan nor this Restricted Stock Award
shall confer upon the Participant any right to continue in the employment or
service of the Company or limit in any respect the right of the Company to
discharge the Participant at any time, with or without cause and with or without
notice.
8. Amendments.

  (a)  
The Committee reserves the right to amend the terms and provisions of this
Restricted Stock Award without the Participant’s consent to comply with any
Federal or state securities law.

 



--------------------------------------------------------------------------------



 



  (b)  
Except as specifically provided in subsection (i) above, this Restricted Stock
Award Agreement shall not be changed or modified, in whole or in part, except by
supplemental agreement signed by the Parties. Either Party may waive compliance
by the other Party with any of the covenants or conditions of this Restricted
Stock Award Agreement, but no waiver shall be binding unless executed in writing
by the Party making the waiver. No waiver or any provision of this Restricted
Stock Award Agreement shall be deemed, or shall constitute, a waiver of any
other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. Any consent under this Restricted Stock Award Agreement shall
be in writing and shall be effective only to the extent specifically set forth
in such writing.

9. Miscellaneous.

  (a)  
Successors and Assigns. This Restricted Stock Award Agreement shall bind and
inure only to the benefit of the parties to this Restricted Stock Award
Agreement (the “Parties”) and their respective permitted successors and assigns.
    (b)  
No Third-Party Beneficiaries. Nothing in this Restricted Stock Award Agreement
is intended to confer any rights or remedies on any persons other than the
Parties and their respective permitted successors or assigns. Nothing in this
Restricted Stock Award Agreement is intended to relieve or discharge the
obligation or liability of third persons to any Party. No provision of this
Restricted Stock Award Agreement shall give any third person any right of
subrogation or action over or against any Party.
    (c)  
Governing Law. To the extent that Federal laws do not otherwise control, the
Plan and all determinations made or actions taken pursuant hereto shall be
governed by the laws of the state of California, without regard to the conflict
of laws rules thereof.

10. Severability. If any provision of this Restricted Stock Award Agreement or
the application of such provision to any person or circumstances is held invalid
or unenforceable, the remainder of this Restricted Stock Award Agreement, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby.
* * * *

 



--------------------------------------------------------------------------------



 



Amended and Restated
Ixia 2008 Equity Incentive Plan
Restricted Stock Unit Award Agreement
Ixia (“Company”) hereby grants to you a Restricted Stock Unit Award under the
Amended and Restated Ixia 2008 Equity Incentive Plan (the “Plan”), as set forth
below. Capitalized terms defined in the Plan but not in this Agreement shall
have the meanings given to them herein.

     
Name:
   
 
   
Date of Grant:
   
 
   
Number of
Restricted Stock Units:
   
 
   
Nature of
   
Restricted Stock Units:
 
Each Restricted Stock Unit represents the right to receive one share (“Share”)
of Company Common Stock to be issued and delivered at the end of the applicable
[vesting period/Performance Period], subject to the risk of cancellation as
described herein and in the Plan .
 
   
Vesting Schedule:
 
[e.g., The Restricted Stock Units will vest in [     ] equal [annual/quarterly]
installments, with the first installment vesting on [                    ] and
the remaining installments vesting on [                    ] of each of the
[     ] calendar quarters thereafter, as long as you remain an Employee of the
Company through each such vesting date.] [e.g., The Restricted Stock Units will
vest on the last day of the Performance Period, as long as you remain an
Employee of the Company through such date and provided that the following
performance goals are achieved at the end of the Performance Period:
                     (“Performance Goals”).]
 
   
Forfeiture:
 
[e.g., If you cease to serve as an Employee for any reason, any Restricted Stock
Units which are not vested as of the date of such termination shall not vest and
shall automatically be cancelled and forfeited for no value and without any
issuance of Shares.] [e.g., If you cease to serve as an Employee for any reason
prior to the date on which the Performance Period ends, or if the Performance
Goals are not achieved, any Restricted Stock Units shall not vest and shall
automatically be cancelled and forfeited for no value and without any issuance
of Shares.]
 
   
Taxes:
 
Payment of the applicable taxes in connection with the vesting of Restricted
Stock Units shall be a condition to the issuance and delivery of Shares upon any
vesting of the Restricted Stock Units (see Restricted Stock Unit Terms and
Conditions attached hereto).
 
   
This Restricted Stock Unit Award Agreement consists of this page and the
Restricted Stock Unit Terms and Conditions attached hereto. By signing below,
you accept the grant of this Restricted Stock Unit Award and agree that this
Restricted Stock Unit Award is subject in all respects to the terms and
conditions of the Plan located on the Company’s internal website at
                    . Copies of the Plan and a Prospectus containing information
concerning the Plan are available upon request to                      at
                     or                     @ixia.com.

 



--------------------------------------------------------------------------------



 



You further acknowledge and agree that (i) you have carefully reviewed this
Restricted Stock Unit Award Agreement (including the Restricted Stock Unit Terms
and Conditions attached hereto) and the Plan and (ii) this Restricted Stock Unit
Award Agreement and the Plan set forth the entire understanding between you and
the Company regarding this Restricted Stock Unit Award and supersede all prior
or contemporaneous oral and written agreements with respect thereto.
IXIA

                     
By:
                              Print Name:         Date    
 
                 
Title:
                 
 
             
 
                              Participant
      Date    

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED IXIA 2008 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement – Restricted Stock Unit Terms and
Conditions
The following Restricted Stock Unit Terms and Conditions apply to the Restricted
Stock Unit Award granted by Ixia (“Company”) to the Participant whose name
appears on the Restricted Stock Unit Award Agreement cover page to which these
Restricted Stock Unit Terms and Conditions are attached.

1.  
Amended and Restated Ixia 2008 Equity Incentive Plan. This Restricted Stock Unit
Award is in all respects subject to the terms, definitions and provisions of the
Amended and Restated Ixia 2008 Equity Incentive Plan (the “Plan”) adopted by
Ixia and incorporated herein by reference. Capitalized terms defined in the Plan
but not defined in this Restricted Stock Unit Award Agreement shall have the
meanings given to them in the Plan.
  2.  
Vesting of Restricted Stock Units Awards.

  (a)  
[e.g., Upon each vesting date for the Restricted Stock Unit Award (each, a
“Vesting Date”), one share of Company Common Stock shall be issuable for each
Restricted Stock Unit that vests on such date, subject to the terms and
provision of the Plan and this Restricted Stock Unit Award Agreement.] [e.g.,
Following the end of the Performance Period, provided you remain employed by the
Company during such period and the Performance Goals are achieved at the end of
the Performance Period, one share of Company Common Stock shall be issuable for
each Restricted Stock Unit, subject to the terms and provisions of the Plan and
this Restricted Stock Unit Award Agreement.] Following vesting, the Company will
issue and transfer such Shares to the Participant as soon as administratively
feasible and following satisfaction of any required withholding tax obligations
as provided in Section 4 below. Notwithstanding anything to the contrary set
forth herein, delivery of Shares pursuant to a Restricted Stock Unit Award shall
be made no later than 2 1/2 months after the close of the Company’s first
taxable year in which such Shares are no longer subject to a substantial risk of
forfeiture (within the meaning of Section 409A of the Code).
    (b)  
To the extent the Restricted Stock Units vest and Shares are issued and
delivered to the Participant, such Shares will be free of the terms and
conditions of this Restricted Stock Unit Award Agreement.
    (c)  
No rights of a shareholder shall exist with respect to the Restricted Stock
Units as a result of the mere grant of the Restricted Stock Units. Such rights
shall exist only after issuance of the Shares following the applicable Vesting
Date.

3.  
Delivery of Shares upon Vesting of Restricted Stock Units. Restricted Stock
Units (if not previously forfeited) will automatically be settled [e.g., on or
about the Vesting Date or Vesting Dates set forth on the cover page of this
Restricted Stock Unit Award Agreement][e.g., following the end of the
Performance Period set forth on the cover page of this Restricted Unit Award
Agreement, provided that the Performance Goals are achieved at the end of the
Performance Period and the Participant remains employed with the Company through
such date]. The Company may make delivery of Shares upon vesting of Restricted
Stock Units either by (i) delivering one or more stock certificates representing
such Shares to the Participant, registered in the name of the Participant, or
(ii) electronically depositing such Shares into an online securities account
maintained for the Participant as an Employee of the Company with E*Trade
Securities LLC (“E*Trade”) or such other brokerage firm as may be designated by
the Company in connection with any Company plan or arrangement providing for
investment in Common Stock of the Company. All certificates for Shares and all
Shares shall be subject to such stop transfer orders and other restrictions as
the Company may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange or
quotation system upon which the Shares are then listed or quoted, and any
applicable Federal or state securities law, and the Company may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
  4.  
Taxes. The Participant is responsible for any federal, state, local or other
income, employment or other applicable taxes required to be withheld under
Federal, state, local or other law in connection with: (i) the vesting of the
Restricted Stock Unit Award and the issuance and delivery of Shares to the
Participant, or (iii) any other event occurring pursuant to this Restricted
Stock Unit Award Agreement or the Plan (collectively, “Taxes”). The Participant
acknowledges that in connection with the issuance of Shares upon the vesting of
Restricted Stock Units, the Company is required to withhold from the Participant
an amount that is sufficient to satisfy the Company’s Tax withholding
obligations. Notwithstanding any contrary provision of this





--------------------------------------------------------------------------------



 



   
Restricted Stock Unit Award Agreement or the Plan, no Shares will be issued to
the Participant (or his or her estate, if applicable) upon vesting of Restricted
Stock Units unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Participant with respect to the withholding and
payment of Taxes which the Company determines must be withheld with respect to
such Shares. Notwithstanding any contrary provision of this Restricted Stock
Unit Award Agreement or the Plan, no Shares will be issued to the participant
upon vesting of any Restricted Stock Unit following the fifteenth day of the
third month of the calendar year following the calendar year in which such
Restricted Stock Unit vests. The Committee, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may (but is not required
to) permit the Participant to satisfy such Tax withholding obligations in any of
the following ways:

  (a)  
Payment in Cash. The Participant may elect to pay to the Company an amount
sufficient to cover such Taxes by delivering to the Company a check or by making
a cash deposit in the Participant’s brokerage account with E*Trade Securities
LLC (“E*Trade”) or such other brokerage firm as may be designated by the Company
in connection with any Company plan or arrangement providing for investment in
Common Stock of the Company.
    (b)  
Cashless Exercise. Through a special sale and remittance procedure commonly
referred to as a “cashless exercise” or “sell to cover” transaction pursuant to
which the Participant (or any other person(s) entitled to receive the Shares
upon vesting) shall concurrently provide irrevocable written instructions:

  (i)  
to such third party service provider as may be designated by the Company,
including without limitation E*Trade (through the Participant’s on-line account)
or such other brokerage firm as may be designated by the Company in connection
with any Company plan or arrangement providing for investment in Common Stock of
the Company to effect the immediate sale of a sufficient number of the Shares
acquired upon the vesting of the Shares to enable such brokerage firm to remit,
out of the sales proceeds available upon the settlement date, sufficient funds
to the Company to cover all applicable federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
exercise and/or sale; and
    (ii)  
to the Company to deliver any certificate(s) or other evidence of ownership for
such sold Shares directly to such third party (e.g., E*Trade or other designated
third party) in order to complete the sales transaction.

  (c)  
Payment by Withholding of Shares. In the Company’s sole discretion and in lieu
of the Participant’s election under Section 4(b), the Company may elect to
retain that number of whole Shares which would otherwise be deliverable in
connection with the Restricted Stock Unit Award upon vesting and which have a
Fair Market Value sufficient to satisfy the amount of the Taxes required to be
withheld. “Fair Market Value” for this purpose shall be as determined in the
Plan as of the applicable Vesting Date.
    (d)  
Company Rights. Any elections permitted to be made pursuant to this Section 4
shall be made in writing or via electronic transmission on such form as shall be
prescribed by the Company for such purpose. The Company also reserves the right
to withhold Taxes, in accordance with any applicable law, from any compensation
or other amounts payable to the Participant and/or (ii) the Shares otherwise
issuable to the Participant.

5.  
Termination of Employment. [e.g., If the Participant ceases to serve as an
Employee for any reason and thereby terminates his or her Continuous Status as
an Employee, the Participant’s Restricted Stock Units which are not vested as of
the date of such termination shall not vest and shall automatically be cancelled
and forfeited for no value and without any issuance of Shares.][e.g., If the
Participant ceases to serve as an Employee for any reason and thereby terminates
his or her Continuous Status as an Employee prior to the end of the Performance
Period, the Participant’s Restricted Stock Units shall not vest and shall
automatically be cancelled and forfeited for no value and without any issuance
of Shares.]
  6.  
Nontransferability of Restricted Stock Units. This Restricted Stock Unit Award
may not be sold, pledged, assigned, hypothecated, gifted, transferred or
disposed of in any manner either voluntarily or involuntarily by operation of
law, other than transfers between spouses incident to a divorce. Subject to the
foregoing and the terms of the Plan, the terms of this Restricted Stock Unit
Award shall be binding upon the executors,





--------------------------------------------------------------------------------



 



   
administrators, heirs, successors and assigns of the Participant. The Shares
issued upon vesting of the Restricted Stock Unit Award will not be subject to
restrictions on transfer under this Section 6.
  7.  
No Dividend Equivalents. The Participant shall not be entitled to receive,
currently or on a deferred basis, any payments (i.e., “dividend equivalents”)
equivalent to cash, stock or other property paid by the Company as dividends on
the Company’s Common Stock prior to the vesting of the Restricted Stock Units.
  8.  
No Right of Employment. Neither the Plan nor this Restricted Stock Unit Award
shall confer upon the Participant any right to continue in the employment or
service of the Company or limit in any respect the right of the Company to
discharge the Participant at any time, with or without cause and with or without
notice.
  9.  
Restrictions on Issuance. Shares shall not be issued with respect to this
Restricted Stock Unit Award if the issuance of Shares would constitute a
violation of any applicable Federal or state securities law or other applicable
law or regulation. As a condition to the issuance of Shares pursuant to this
Restricted Stock Unit Award, the Company may require the Participant to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
  10  
Miscellaneous.

  (a)  
Successors and Assigns. This Restricted Stock Unit Award Agreement shall bind
and inure only to the benefit of the parties to this Restricted Stock Unit Award
Agreement (the “Parties”) and their respective permitted successors and assigns.
    (b)  
No Third-Party Beneficiaries. Nothing in this Restricted Stock Unit Award
Agreement is intended to confer any rights or remedies on any persons other than
the Parties and their respective permitted successors or assigns. Nothing in
this Restricted Stock Unit Award Agreement is intended to relieve or discharge
the obligation or liability of third persons to any Party. No provision of this
Restricted Stock Unit Award Agreement shall give any third person any right of
subrogation or action over or against any Party.
    (c)  
Amendments.

  (i)  
The Committee reserves the right to amend the terms and provisions of this
Restricted Stock Unit Award without the Participant’s consent to comply with any
Federal or state securities law.
    (ii)  
Except as specifically provided in subsection (i) above, this Restricted Stock
Unit Award Agreement shall not be changed or modified, in whole or in part,
except by supplemental agreement signed by the Parties. Either Party may waive
compliance by the other Party with any of the covenants or conditions of this
Restricted Stock Unit Award Agreement, but no waiver shall be binding unless
executed in writing by the Party making the waiver. No waiver or any provision
of this Restricted Stock Unit Award Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver. Any consent under this Restricted
Stock Unit Award Agreement shall be in writing and shall be effective only to
the extent specifically set forth in such writing.

  (d)  
Governing Law. To the extent that Federal laws do not otherwise control, the
Plan and all determinations made or actions taken pursuant hereto shall be
governed by the laws of the state of California, without regard to the conflict
of laws rules thereof.
    (e)  
Severability. If any provision of this Restricted Stock Unit Award Agreement or
the application of such provision to any person or circumstances is held invalid
or unenforceable, the remainder of this Restricted Stock Unit Award Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby.

* * * *

 



--------------------------------------------------------------------------------



 



Amended and Restated
Ixia 2008 Equity Incentive Plan
SAR Award Agreement
Ixia (“Company”) hereby grants to you a Share Appreciation Right Award under the
Amended and Restated Ixia 2008 Equity Incentive Plan (the “Plan”), covering the
number of share appreciation rights (“SARs”) set forth below.

     
Name:
   
 
   
Employee ID #:
   
 
   
Date of Grant:
   
 
   
Type of SARs:
  [e.g., Freestanding or Tandem]
 
   
Number of SARs:
   
 
   
SARs Payable in:
  [e.g., Shares of Company Common Stock and/or Cash]
 
   
Grant Price:
  $                    
 
   
Vesting Schedule:
 
[e.g.,                      SARs on M/D/Y and as to the remaining
                     SARs in 12 equal quarterly installments, with the first
such installment vesting on M/D/Y, and one additional installment vesting on the
last day of each calendar quarter thereafter, as long as you remain an employee
of the Company or a subsidiary thereof.]
 
   
Expiration Date:
 
[e.g., The SARs will expire at 5:00 p.m., Pacific Time, on the
[                    ]-year anniversary of the date of grant; provided, however,
that if you are not a Director, in the event of your termination of employment
with the Company or your disability or death, the provisions of Sections 7 and 8
of the SAR Terms and Conditions attached hereto shall apply to your right to
exercise the SARs.]
 
   
This SAR Award Agreement (this “SAR Award Agreement”) consists of this page and
the SAR Terms and Conditions attached hereto. By signing below, you accept the
grant of these SARs and agree that these SARs are subject in all respects to the
terms and conditions of the Plan. Copies of the Plan and Prospectus containing
information concerning the Plan are available upon request to
                     at                      or                     @ixia.com.

You further acknowledge and agree that (i) you have carefully reviewed this SAR
Award Agreement (including the SAR Terms and Conditions attached hereto) and the
Plan and (ii) this SAR Award Agreement and the Plan set forth the entire
understanding between you and the Company regarding these SARs and supersede all
prior oral and written agreements with respect thereto.
 
    IXIA

                     
By:
                                        Date     Print Name:              
 
                                 
Title:
                 
 
             
 
                                  Participant
      Date    

 



--------------------------------------------------------------------------------



 



Amended and Restated Ixia 2008 Equity Incentive Plan
SAR Award Agreement – Terms and Conditions
The following Terms and Conditions apply to the SARs granted by Ixia (“Company”)
to the Participant whose name appears on the SAR Award Agreement to which these
Terms and Conditions are attached (the “SARs”).

1.  
Amended and Restated Ixia 2008 Equity Incentive Plan. The SARs are in all
respects subject to the terms, definitions and provisions of the Amended and
Restated Ixia 2008 Equity Incentive Plan (the “Plan”) adopted by Ixia and
incorporated herein by reference. The terms defined in the Plan shall have the
same meanings herein.
  2.  
Payment of SAR Amount. The SARS shall be payable in shares of the Company’s
Common Stock and, upon exercise of the SARs, in whole or in part, the
Participant shall be entitled to receive from the Company such number of Shares
as is determined by multiplying (x) the excess of the Fair Market Value of a
Share on the date of exercise over the Grant Price times (y) the number of
Shares with respect to which the SAR Award is exercised, and dividing such
product by (z) the Fair Market Value of a Share on the date of exercise. The
resulting number (rounded down to the nearest whole number) shall be the number
of Shares to be issued to the Participant upon the exercise of the SARs. The
Participant shall not be entitled to receive any fractional Share or cash for
any fractional Share as a result of any such rounding down upon exercise of the
SARs.
  3.  
Exercise of SARs. The SARs shall be exercisable during their term only in
accordance with the terms and provisions of the Plan and these Terms and
Conditions as follows:

  (a)  
Vesting. The SARs shall vest and be exercisable cumulatively as set forth on the
first page of this SAR Award Agreement. Provided the Participant has maintained
his or her Continuous Status as an Employee since the grant of these SARs, the
Participant may exercise the exercisable (i.e., vested) portion of his or her
SARs in whole or in part at any time during his or her employment; provided,
however, that the SARs may not be exercised for a fraction of a Share. In the
event of the Participant’s termination of employment or service with the Company
or the Participant’s disability or death, the provisions of Sections 7 or 8
below shall apply to the right of the Participant to exercise the SARs.
    (b)  
Manner of Exercise. The SARs shall be exercisable by following such procedures
as may from time to time be prescribed by the Company or by any third party
service provider designated by the Company, including without limitation,
E*Trade Securities LLC (“E*Trade”) in connection with the OptionsLink online
securities account maintained by the Participant with E*Trade as an Employee of
the Company or such other brokerage firm as may be designated by the Company in
connection with any Company plan or arrangement providing for investment in
Common Stock of the Company.
    (c)  
No Shareholder Rights. No rights of a shareholder shall exist with respect to
the Shares under the SARs as a result of the mere grant of the SARs or the
exercise of the SARs. Such rights shall exist only after issuance of a stock
certificate or electronic transfer of the Shares to the Participant’s brokerage
account in accordance with the Plan.
    (d)  
Tandem SARs. Any of the SARs which are Tandem SARs may be exercised by the
Participant for all or part of the Shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option.
A Tandem SAR may be exercised only with respect to the Shares for which its
related Option is then exercisable.

4.  
Delivery of Shares upon Exercise of SARs. The Company may make delivery of
Shares upon exercise of the SARs either by (i) delivering one or more stock
certificates representing such Shares to the Participant, registered in the name
of the Participant, or (ii) depositing such Shares into an account maintained
for the Participant and established in connection with any Company plan or
arrangement providing for investment in Common Stock of the Company, including
without limitation any on-line securities account maintained by the Participant
with E*Trade in connection with is or her employment or service with the
Company. All

 



--------------------------------------------------------------------------------



 



   
certificates for Shares and all Shares shall be subject to such stop transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange or quotation system upon which the Shares are then listed or
quoted, and any applicable Federal or state securities law, and the Company may
cause a legend or legends to be put on any such certificates (or other
appropriate restrictions and/or notations to be associated with any accounts in
which such Shares are held) to make appropriate reference to such restrictions.
  5.  
Taxes. The Participant is responsible for any taxes required to be withheld
under Federal, state or local law in connection with: (i) the exercise of the
SARs and the issuance and delivery of Shares to the Participant, or (ii) any
other event occurring pursuant to this SAR Award Agreement or the Plan
(collectively, “Taxes”). Any election pursuant to this Section 5 shall be made
in writing on such form or electronically in such manner shall be prescribed by
the Company for such purpose.

  (a)  
Payment in Cash. The Participant may elect to pay to the Company an amount
sufficient to cover such Taxes by delivering to the Company a check or by such
other means as the Company may establish or permit.
    (b)  
Cashless Exercise. The Participant may elect to pay the Company his or her
obligations for the payment of such Taxes through a special sale and remittance
procedure commonly referred to as a “cashless exercise” or “sell to cover”
transaction pursuant to which the Participant (or any other person(s) entitled
to exercise the SARs) shall concurrently provide irrevocable written
instructions:

  (i)  
to such third party service provider as may be designated by the Company,
including without limitation E*Trade (through the Participant’s on-line account)
or such other brokerage firm as may be designated by the Company in connection
with any Company plan or arrangement providing for investment in Common Stock of
the Company to effect the immediate sale of a sufficient number of the Shares
acquired upon the exercise of the SARs to enable such third party (e.g., E*Trade
or other designated third party) to remit, out of the sales proceeds available
upon the settlement date, sufficient funds to the Company to cover all
applicable federal, state and local income and employment taxes required to be
withheld by the Company by reason of such exercise and/or sale; and
    (ii)  
to the Company to deliver any certificate(s) or other evidence of ownership for
such sold Shares directly to such third party (e.g., E*Trade or other designated
third party) in order to complete the sales transaction.

  (c)  
[If applicable][Payment by Withholding of Shares. Subject to approval by
[Company management]and compliance with any applicable legal conditions or
restrictions, the Participant may also elect to satisfy his or her obligations
for the payment of such Taxes by having the Company retain that number of whole
Shares which would otherwise be deliverable in connection with the exercise of
the SARs and which have a Fair Market Value sufficient to satisfy the amount of
the Taxes required to be withheld. “Fair Market Value” for this purpose shall be
as determined in the Plan as of the applicable exercise date.]
    (d)  
Company Rights. The Company also reserves the right, and the Participant
authorizes the Company, to withhold Taxes, in accordance with any applicable
law, from (i) any compensation or other amounts payable to the Participant
and/or (ii) the Shares otherwise issuable to the Participant upon exercise of
the SARs.

6.  
Restrictions on Exercise. The SARs may not be exercised if the issuance of
Shares upon Participant’s exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable Federal or state
securities law or other applicable law or regulation. As a condition to the
exercise of the SARs, the Company may require the Participant to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.

 



--------------------------------------------------------------------------------



 



7.  
Termination of Employment. If the Participant ceases to serve as an Employee for
any reason other than death or permanent and total disability (within the
meaning of Section 22(e)(3) of the Code) and thereby terminates his or her
Continuous Status as an Employee, the Participant shall have the right to
exercise the SARs at any time within 90 days after the date of such termination
to the extent that the Participant was entitled to exercise the SARs at the date
of such termination. To the extent that the Participant was not entitled to
exercise the SARs at the date of termination, or to the extent the SARs are not
exercised within the time specified herein, the SARs shall terminate.
Notwithstanding the foregoing, the SARs shall not be exercisable after the
expiration of the term set forth in Section 9 hereof. This provision does not
apply to an Award made to a Participant in his or her capacity as a Director.
  8.  
Death or Disability. If the Participant ceases to serve as an Employee due to
death or permanent and total disability (within the meaning of Section 22(e)(3)
of the Code), the SARs may be exercised at any time within 180 days after the
date of death or termination of employment due to disability, in the case of
death, by the Participant’s estate or by a person who acquired the right to
exercise the SARs by bequest or inheritance, or, in the case of disability, by
the Participant, but in any case only to the extent the Participant was entitled
to exercise the SARs at the date of such termination. To the extent that the
Participant was not entitled to exercise the SARs at the date of termination, or
to the extent the SARs are not exercised within the time specified herein, the
SARs shall terminate. Notwithstanding the foregoing, the SARs shall not be
exercisable after the expiration of the term set forth in Section 9 hereof. This
provision does not apply to an Award made to a Participant in his or her
capacity as a Director.
  9.  
Term of SARs. The SARs shall expire and terminate for all purposes on
[                    , 20     ], and may be exercised during such term only in
accordance with the Plan and the terms of this SAR Award Agreement. To the
extent that the SARs are not exercised prior to such time and date, the SARs
shall expire and terminate. Such exercise period shall be subject to earlier
termination as provided in Sections 7 and 8 above. Notwithstanding any provision
in the Plan with respect to the post-employment exercise of the SARs, the SARs
may not be exercised after the expiration of the term of the SARs.
  10.  
Nontransferability of SARs. No SAR may be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or transfer between spouses incident to a divorce.
Subject to the foregoing and the terms of the Plan, the terms of this SAR Award
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Participant.
  11.  
No Right of Employment. Neither the Plan nor the SARs shall confer upon the
Participant any right to continue in the employment or service of the Company or
limit in any respect the right of the Company to discharge the Participant at
any time, with or without cause and with or without notice.
  12.  
Miscellaneous.

  (a)  
Successors and Assigns. This SAR Award Agreement shall bind and inure only to
the benefit of the parties to the attached SAR Award Agreement (the “Parties”)
and their respective successors and assigns.
    (b)  
No Third-Party Beneficiaries. Nothing in this SAR Award Agreement is intended to
confer any rights or remedies on any persons other than the Parties and their
respective successors or assigns. Nothing in this SAR Award Agreement is
intended to relieve or discharge the obligation or liability of third persons to
any Party. No provision of this SAR Award Agreement shall give any third person
any right of subrogation or action over or against any Party.
    (c)  
Amendments.

  (i)  
The Committee reserves the right to amend the terms and provisions of the SARs
without the Participant’s consent in order to comply with any Federal or state
securities law.

 



--------------------------------------------------------------------------------



 



  (ii)  
Except as specifically provided in subsection (i) above, this SAR Award
Agreement shall not be changed or modified, in whole or in part, except by
supplemental agreement signed by the Parties. Either Party may waive compliance
by the other Party with any of the covenants or conditions of this SAR Award
Agreement, but no waiver shall be binding unless executed in writing by the
Party making the waiver. No waiver or any provision of this SAR Award Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver. Any consent
under this SAR Award Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing.

  (d)  
Governing Law. To the extent that Federal laws do not otherwise control, the
Plan and all determinations made or actions taken pursuant hereto shall be
governed by the laws of the State of California, without regard to the conflict
of laws rules thereof.
    (e)  
Severability. If any provision of this SAR Award Agreement or the application of
such provision to any person or circumstances is held invalid or unenforceable,
the remainder of this SAR Award Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby.

* * * *

